Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 28, 2019

                                      No. 04-19-00247-CV

                                      Sonja CAMPBELL,
                                           Appellant

                                                v.

                                      David CAMPBELL,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV00288
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellant Sonja Campbell filed a notice of appeal on April 22, 2019. The Texas Rules of
Appellate Procedure require the notice of appeal to state the date of the judgment or order
appealed from. TEX. R. APP. P. 25.1(d)(2). Appellant’s notice of appeal refers to a writ of
possession signed on April 11, 2019. The clerk’s record shows the April 22, 2019 writ of
possession was set aside. The clerk’s record also contains a new judgment signed on May 9,
2019. It is therefore ORDERED that appellant clarify within ten days from the date of this order
whether she seeks to appeal the May 9, 2019 judgment. See TEX. R. APP. P. 27.1(a) (“In a civil
case, a prematurely filed notice of appeal is effective and deemed filed on the day of, but after,
the event that begins the period for perfecting the appeal.”).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court